Citation Nr: 0422085	
Decision Date: 08/11/04    Archive Date: 08/17/04	

DOCKET NO.  00-04 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for folliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1979 to 
August 1979.  

This matter was previously before the Board of Veterans' 
Appeals (Board) in May 2003, at which time it was remanded 
for further development.  The requested actions have been 
accomplished, and the case has returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the appeal has been completed.  

2.  The veteran's service-connected skin disorder is 
manifested by constant itching.  20 percent of the exposed 
area of the face is affected by the skin disorder.  

3.  The skin disorder is not manifested by ulceration or 
extensive exfoliation or crusting; nor is more than 
40 percent of the entire body, or more than 40 percent of 
exposed areas affected; nor is the condition treated by 
constant or near constant systemic therapy, such as 
corticosteroids or other immunosuppressive drugs required for 
treatment during the past 12-month period.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but not 
more, for the veteran's service-connected folliculitis barbae 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7806 
(2003); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. § 5100 
et seq.; 38 C.F.R. § 3.159 (2003).  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

A review of the evidence of record discloses that the veteran 
has provided testimony at a hearing before a hearing officer 
at the Cleveland RO in June 2000.  Additionally, he was 
provided with a hearing before the undersigned traveling 
member of the Board at the Cleveland RO in November 2002.  
Also, he has been accorded rating examinations by VA in 1999, 
2000, and again in 2003.  The case was before the Board in 
May 2003, at which time it was remanded for both procedural 
and substantive matters.  In a July 2003 communication, the 
veteran was apprised that the criteria for rating skin 
disabilities had been revised, effective August 30, 2002.  He 
was provided with a copy of the amended regulations.  A 
supplemental statement of the case provided him in March 2004 
also advised him of the changes in the pertinent rating 
criteria.  

All the VCAA requires is that the duty to notify is 
satisfied, and the claimant has been given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (UNCLEAR).   

There is no indication that there is any additional evidence 
to obtain, or that any additional notice needs to be 
provided.  The veteran is therefore not prejudiced by the 
Board's proceeding with a review of the matter on the merits 
at this point, especially in light of the outcome below.  See 
Conway v. Principi, 6 Vet. App. 226 (1994).

A review of the evidence of record discloses that by rating 
decision dated in June 1980, service connection for 
folliculitis barbae was granted.  A noncompensable rating was 
assigned, effective August 24, 1979.  

The veteran initiated his current increased rating claim in 
February 1999.  He was accorded a skin diseases examination 
by VA in July 1999.  Examination showed subacute folliculitis 
barbae residuals involving the upper neck and lower face 
area.  Colored photographs were taken and are of record.  The 
diagnosis was residual subacute folliculitis barbae.  

By rating decision dated in August 1999, the disability 
rating for the folliculitis barbae was increased to 
10 percent effective February 12, 1999. 

At a hearing before a hearing officer at the RO in June 2000, 
the veteran gave testimony regarding the impact of his skin 
disorder on his ability to function.  

The veteran was accorded another skin examination by VA in 
July 2000.  The claims folder was not reviewed by the 
examiner.  The veteran indicated that because of having to 
shave daily while on active duty, he had developed lesions on 
his face and had had problems ever since active duty.  
Currently, there were no side effects other than the fact he 
had pruritus and some itching to the bearded area of his 
face.  

On examination there was some mild crusting involving the 
lesions on the beard.  There were multiple lesions of the 
anterior neck and the beard region.  Color photographs were 
taken and associated with the examination report.  The 
diagnosis was pseudofolliculitis barbae.  

Also of record is a report of a rating examination accorded 
the veteran by VA in January 2003.  The claims folder was 
reviewed by the examiner.  The veteran indicated that he was 
given creams and ointments to use during service and in the 
years thereafter.  The only medication he could recall was 
benzoperoxide.  He complained all the medication did was make 
his condition worse.  Current complaints included constant 
itching and a constant feeling of bumps in the bearded area.  
He also stated that the scarring on the face was very 
unsightly.  He claimed that he tried to cover his neck with 
high neck sweaters and he reported that he always wore a hat 
to cover the rest of his face.  He indicated that when the 
bumps appeared, they were painful.

The folliculitis covered the whole bearded area of the face 
to an extent of about 20 percent.  The areas of both cheeks 
measured 5 centimeters by 4 centimeters.  There was deep 
scarring in the areas.  The scars were not adherent to the 
underlying tissue.  The texture of the skin was very rough 
and irregular.  There was no ulceration or breakdown, and 
there was no elevation or depression of the scarring.  Some 
of the scars were deeper than others.  There was no crust 
distortion, but there was a little scarring that "does make 
it unpleasant for the veteran to be seen in public."  Color 
photographs were taken and associated with the examination 
report.  

Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule)  38 C.F.R. Part 4.  In assessing the degree 
of disability attributable to a service-connected disorder, 
the disorder is generally viewed in relation to its history.  
38 C.F.R. §§ 4.1, 4.2.  The basis for disability ratings is 
the extent to which the disability adversely affects the 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations generally.  38 C.F.R. §§ 4.1, 4.10.  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  

When, after consideration of all the evidence and material of 
record in the case before VA, there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  

The criteria for rating skin disabilities were revised 
effective August 30, 2002, while the appeal was pending.  
Accordingly, the claim will be considered under both the old 
and ( from August 30, 2002) the new rating criteria.  

Under the criteria in effect prior to August 30, 2002, a 
10 percent rating was to be assigned when there was 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area; a 30 percent evaluation was 
assigned if there was exudation or itching constant, 
extensive lesions, or marked disfigurement; and 50 percent 
was warranted when there was ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or the disability was exceptionally 
repugnant.  38 C.F.R. § 4.118, Code 7806 (effective prior to 
August 30, 2002).  

The revised criteria of Diagnostic Code 7806, effective 
August 30, 2002, provides that a 10 percent rating is 
warranted for dermatitis or eczema that is at least 
5 percent, but less than 20 percent of the entire body, or at 
least 5 percent, or less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 
12-month period.  The next higher rating of 30 percent is 
warranted for 20 to 40 percent of the entire body, or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  More than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.

Based on a review of the evidence of record, and particularly 
with resolution of all reasonable doubt in the veteran's 
favor, the Board finds that he is entitled to a 30 percent 
disability rating, but not more, for his service-connected 
skin disorder.  The veteran's testimony and clinically 
recorded complaints of discomfort may reasonably be 
characterized as the equivalent of constant itching.  The 
evidence shows that the skin disorder has been manifested by 
impairment analogous to exudation or itching, constant, 
extensive lesions or marked disfigurement.  At the time of 
the most recent examination accorded the veteran, the 
examiner described the folliculitis as covering about 
20 percent of the facial region.  The scarring was described 
as deep in the areas of the cheeks, and the examiner noted 
that, while there was no gross distortion, the scarring did 
make it unpleasant for the veteran to be seen in public.  
Therefore, resolving the benefit of the doubt in favor of the 
veteran, the Board finds that his service-connected disorder 
is manifested by constant itching, which corresponds to a 
30 percent rating under the old version of Diagnostic 
Code 7806.  The Board notes there is no competent medical 
evidence indicating that the service-connected skin disorder 
is manifested by findings that would warrant a higher 
disability rating under either the old or the new criteria.  
There is no showing that the skin disorder is manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or is exceptionally repugnant.  
Thus, the veteran does not meet or nearly the approximate the 
criteria for a rating in excess of 30 percent under the old 
version of Diagnostic Code 7806.  

As for the new criteria, the competent medical evidence does 
not support a finding that the skin disorder results in more 
than 40 percent of the entire body being affected , or more 
than 40 percent of exposed areas affected, or; constant or 
near constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 
12-month period.  No such findings are shown by the competent 
medical evidence.  The report of the recent examination 
accorded the veteran indicated that the area of involvement 
concerning the face was about 20 percent.  Thus, the 
objective findings do not establish more than 40 percent of 
the body or exposed area has been affected by the 
service-connected skin disorder.  Accordingly, there is no 
showing that he meets or nearly approximates the criteria for 
the next higher rating of 60 percent under the revised 
version of Diagnostic Code 7806.  





For the reasons stated above, the Board therefore finds that 
he is entitled to an increased rating of 30 percent, but not 
more, under both the "old" and "new" versions of Diagnostic 
Code 7806.  


ORDER

Entitlement to a 30 percent rating for folliculitis barbae is 
granted, subject to the laws and regulations applicable to 
the payment of monetary benefits.  



	                        
____________________________________________
	KURT EHRMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



